Citation Nr: 0119959	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the left upper chest.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the left upper arm.  

3.  Entitlement to an evaluation in excess of 10 percent for 
left ulnar neuritis secondary to a gunshot wound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is right handed.  

3.  The perforating gunshot wound of the left upper chest is 
not productive of severe muscle injury.  

4.  The perforating gunshot wound of the left upper arm 
affects muscle groups in the same anatomical region acting on 
different joints and is productive of severe injury of Muscle 
Group III of the minor upper extremity.  

5.  The superficial scars of the left nipple and left axilla 
are well healed and nontender.  The depressed, adherent scar 
of the posterior left upper arm is well healed, nontender and 
does not result in functional limitation beyond that 
contemplated in the rating assigned for his left shoulder 
gunshot wound.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the left upper chest have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. § 4.73, Diagnostic Code 5302 (2000).  

2.  The criteria for a 30 percent evaluation for residuals of 
a gunshot wound of the left upper arm have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5303 (2000).  

3.  The criteria for an evaluation in excess of 10 percent 
for left ulnar neuritis secondary to a gunshot wound have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. § 4.124a, Diagnostic Code 8616 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the statement of the case issued in April 2000 of 
provisions of the rating schedule pertinent to this case and 
of the basis for the ratings assigned.  

Moreover, there does not appear to be other evidence 
available that would bear on the issues addressed in this 
appeal.  The veteran underwent VA examinations in December 
1999 that addressed both the orthopedic and neurologic 
residuals of his service-incurred gunshot wounds.  These 
examinations included a rendition of complaints, history, 
objective findings including X-ray examination, and 
diagnoses.  The new law does not spell out the circumstances 
in an increased rating claim when an examination is 
necessary.  Existing regulations provide that an examination 
will be ordered when the existing evidence is insufficient to 
decide the claim.  38 C.F.R. § 3.326 (2000).  Reexaminations 
will be ordered when there is evidence of a material change 
in the disability.  38 C.F.R. § 3.327 (2000).  

Although the veteran maintains that he has severe pain and 
discomfort in his left upper chest and arm as a result of his 
service-connected disabilities, and that his disabilities 
have increased in severity, the evidence of record does not 
demonstrate a disability picture more severe than that 
contemplated in the ratings now assigned.  It bears emphasis 
that gunshot wound residuals are rated in part on the degree 
of severity of the initial wound, as the initial wounding can 
influence and determine the current rating despite the fact 
that the wound residuals may have become static with time.  
The original severity of the service-connected gunshot wound 
residuals will not change with further evidentiary 
development; rather, that level of severity is fixed in the 
record, and the only question for consideration is whether 
the current identifiable residuals, viewed in the light of 
the initial clinical information, suggest that a current 
rating should be increased.  The VA examination in December 
1999 does not show any significant residual disability above 
and beyond that for which a rating is now in place, and the 
veteran's assertions regarding the increased severity of his 
disabilities have been considered in rendering the decision 
herein.  Those assertions are primarily subjective in nature 
and are unlikely to be manifested on objective examination 
beyond what has already been demonstrated.  

Thus, in the circumstances of this case, where the RO has 
complied with the requirements of the new law, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  


Factual Background

The service medical records show that when the veteran was 
examined for service entrance, a scar was noted on the left 
arm at the shoulder but was not further described.  The 
service medical records reveal that in September 1944, he 
sustained a severe perforating gunshot wound of the left 
upper chest wall and upper third of the left arm.  The wound 
was reportedly self inflicted while he was drinking.  

The bullet from a carbine entered the areola of the nipple 
and exited the axilla.  The rifle bullet also perforated the 
left arm, entering the medial side adjoining the axilla, and 
exiting the lateral side at the upper third of the arm.  The 
wounds were debrided.  An X-ray of the left shoulder showed 
soft tissue damage in the region of the axilla without 
fracture or foreign body.  A chest X-ray showed some 
increased density apparently in the lung in the left base but 
did not reveal pneumothorax or hemothorax.  However, it was 
reported that the bullet did not penetrate the pleura.  It 
was also reported that the wound had resulted in slight 
weakness and decreased sensation in the distribution of the 
ulnar nerve of the left arm.  In October 1944, the wounds 
were described as well healed, although the veteran still had 
slight weakness and numbness over the ulnar distribution.  He 
was returned to duty that month, a little less than a month 
following the incident.  

In June 1945, the veteran was seen at a service hospital for 
partial paralysis of the left brachial nerve secondary to a 
perforating gunshot wound of the left chest and arm.  The 
paralysis, although characterized as slight, was said to be 
intermittently symptomatic.  The separation examination in 
August 1945 showed only scars of the left arm incurred in 
service; no musculoskeletal defects were noted, and the 
veteran was neurologically intact.  A chest X-ray showed no 
significant abnormalities.  

When the veteran underwent VA examination in November 1946, 
he complained of a "pulling" sensation in the left chest.  
He also complained of weakness of his left ring and little 
fingers, easy fatigue of the left hand and forearm, and a 
"pins and needles" sensation in the left forearm and hand 
on exertion.  On examination, there was diminished 
sensibility to pinprick along the ulnar surface of the left 
forearm.  There was a tendency for the ring and little 
fingers to cramp in flexion after sustained exercise.  There 
was no atrophy of the intrinsic muscles of the hand, however, 
and no atrophy of the forearm.  The biceps and triceps 
reflexes were active and equal.  

The examination in November 1946 also revealed a 1/2-inch scar 
immediately above the left nipple.  A 1-inch scar was present 
on the medial wall, and a 2-inch scar was located at the apex 
of the left axilla.  There was also a 1-inch scar at the 
posterior aspect of the left upper arm.  There was no 
limitation of motion or atrophy.  Two small, firm, slightly 
tender nodules were above and to the lateral aspect of the 
left nipple, immediately beneath the skin.  They were freely 
movable.  Pressure on these produced pain along the course of 
the left intercostobrachialis nerve.  The diagnoses were 
subcutaneous foreign bodies of the left anterior chest wall, 
and subsiding neuritis of the left ulnar nerve.  

In an October 1949 decision, VA determined that the wound was 
incurred in the line of duty.

A rating decision dated in December 1949 granted service 
connection for muscle injury secondary to a perforating 
gunshot wound of the left upper chest with well-healed scars, 
which was rated 20 percent disabling under Diagnostic Code 
5302, and for muscle injury secondary to a perforating 
gunshot wound of the left upper arm with well-healed scars, 
which was rated 10 percent disabling under Diagnostic Code 
5305 of the rating schedule.  The RO also granted service 
connection for left ulnar neuritis secondary to a gunshot 
wound, which was also rated 10 percent disabling under 
Diagnostic Code 8616.  The evaluations were made effective 
from the date of receipt of the veteran's original claim for 
VA compensation benefits in July 1949.  The veteran was 
informed of this determination later in December 1949 but did 
not file an appeal from the evaluations assigned.  

The record shows that the veteran was seen at a VA neurology 
clinic in September 1984 with complaints of progressive pain 
in the left shoulder and axilla radiating throughout the left 
upper extremity.  He also complained of numbness throughout 
that extremity, especially on the extensor surface.  He said 
that his strength was pretty well maintained, except when 
lifting something in front, when he frequently dropped things 
with his left arm.  On examination, the shoulder exhibited 
full range of motion without evidence of wasting.  Although 
there was possible slight deltoid weakness, muscle strength 
was otherwise intact.  Sensation to pinprick was decreased 
throughout the left upper extremity, especially the posterior 
upper arm and medial forearm.  Deep tendon reflexes were 2+ 
at the biceps, 1+ at the brachioradialis, and 1+ at the 
triceps bilaterally.  Electromyographic (EMG) studies showed 
chronic mild irritation at C5-8 on the left.  The diagnostic 
impression was left brachial plexopathy due to an old gunshot 
injury.  

The veteran was again seen in the VA neurology clinic in 
March 1986, the month following his having undergone coronary 
angioplasty.  The findings and diagnostic impression were 
essentially unchanged from those entered in September 1984.  

On a VA examination in February 1988, the veteran reported 
that he had gradually regained the function of his left ring 
and little fingers with exercise and therapy.  However, he 
continued to complain of loss of grip, weakness in lifting, 
and pain with motion and with weather changes localized in 
his left shoulder.  An examination revealed a well-healed 
scar over the left breast with minimal skin retraction and 
with a normal-sized pectoralis major muscle.  A second small 
scar was noted in the posterior aspect of the left upper arm 
that was also slightly retracted.  Examination of the muscles 
about the shoulder revealed the pectoralis major to be 
normal.  

There was no winging of the scapula.  (A "winged" scapula 
is a scapula having a prominent vertebral border.  Dorland's 
Illustrated Medical Dictionary 1489 (28th ed. 1994).)  There 
was no palpable abnormality of the latissimus dorsi, 
pectoralis minor or the rhomboids.  Examination of the left 
shoulder revealed mild limitation of shoulder motion.  The 
veteran had flexion to 135 degrees and abduction to 120 
degrees.  He had external rotation to about 20 degrees in the 
anatomic position.  He also had limited motion "to a 
moderate degree in the 90 degree adducted position."  There 
was pronounced tenderness of the rotator cuff anteriorly and 
of the acromioclavicular joint.  Chest X-rays showed 
fibronodular densities in both hila that were thought to 
represent old granulomatous disease.  The bony thorax was 
unremarkable.  X-rays of the left shoulder showed mild 
degenerative arthritis in the left acromioclavicular joint, 
but no other abnormality was identified.  The diagnostic 
impressions were gunshot wound of the left chest with a wound 
of exit on the left upper arm, and acromioclavicular 
arthritis of the left shoulder.  

In a decision dated in October 1988, the Board denied a 
rating in excess of 20 percent for a muscle injury secondary 
to a perforating gunshot wound of the left upper chest.  

Current Findings

A.  Gunshot wound of the left upper chest

On VA examination in December 1999, a 2-centimeter scar was 
noted across the left upper nipple.  The scar was nonadherent 
and non-tender.  X-rays of the chest and left ribs in 
December 1999 showed no obvious rib abnormality.  

The cardinal signs and symptoms of muscle disability for 
rating purposes are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The gunshot wound of the left upper chest has been rated 
under Diagnostic Code 5302.  Under Diagnostic Code 5302, a 20 
percent evaluation is warranted for either moderate or 
moderately severe injury to Muscle Group II (extrinsic 
muscles of the shoulder girdle) of the minor upper extremity.  
A 30 percent evaluation requires severe injury.  38 C.F.R. 
§ 4.73, Diagnostic Code 5302.  The muscles of Muscle Group II 
are the Pectoralis major II (costosternal); latissimus dorsi 
and teres major; pectoralis minor; and rhomboid.  Id.  

The record shows that the initial wound was a through-and-
through wound of the left upper chest that resulted in muscle 
damage.  Thus, the evaluation must be for no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  The initial wound apparently resulted in some 
retained metallic fragments from the traversing bullet, but 
the evidence then and now showed no penetration of the pleura 
and only soft tissue damage in the region of the axilla 
without fracture or retained foreign body.  

The primary damage appears to have been to Muscle Group II, 
but this damage is not shown to have been severe, a finding 
necessary to an increased rating under this diagnostic code.  
The muscles of Muscle Group II function to depress the arm 
from vertically overhead to hanging at the side; in downward 
rotation of the scapula; and with Muscle Group III in the 
forward and backward swing of the arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5302.  Yet when examined by VA in December 
1999, extension of the left shoulder was full and there was 
no showing of significant limitation of the forward and 
backward swing of the left arm.  X-rays of the chest did not 
show any bony abnormality or rib damage or fracture.  The X-
rays and clinical records following the initial wounding in 
service did not demonstrate any open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, or intermuscular binding and scarring affecting Muscle 
Group II.  38 C.F.R. § 4.56(d)(4).  

Moreover, the service medical records do not shown 
hospitalization for a prolonged period for treatment of the 
wound.  Although there is a record of consistent complaint of 
the cardinal signs and symptoms of muscle disability, as 
defined in 38 C.F.R. § 4.56(c), these are not shown to be 
worse than those shown for moderately severe muscle injuries, 
nor is there current evidence of an inability to keep up with 
work requirements.  38 C.F.R. § 4.56(d)(4).  

Objective findings supporting a finding of severe muscle 
injury include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile;  

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where the bone is normally 
protected by muscle;  

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests;  

(D) Visible or measurable atrophy;  

(E) Adaptive contraction of an opposing 
group of muscles;  

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle;  

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56(d)(4).  

However, none of the specific indicia of severe muscle 
injury, including those set forth in § 4.56(d)(4)(A)-(G), is 
shown with respect to the left upper chest muscle injury.  It 
follows that a rating in excess of 20 percent for the 
service-connected perforating wound of the left upper chest 
is warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)).  

In so deciding, the Board notes that well-healed scars were 
included in the service-connected residuals of a gunshot 
wound of the left upper chest initially service connected.  
However, the scars of the entrance and exit wounds of the 
left upper chest have not been found to be adherent and, 
thus, may be regarded as superficial scars for rating 
purposes.  A separate compensable rating under Diagnostic 
Code 7803 (for a poorly nourished scar with repeated 
ulceration) or Diagnostic Code 7804 (for a scar that is 
tender and painful on objective demonstration) contemplates 
by the plain language of the rating schedule that the scars 
be superficial.  See 38 C.F.R. § 4.118 (2000).  The evidence 
of record, however, does not show the scars to exhibit the 
symptomatology necessary for a separate compensable rating 
under either pertinent diagnostic code under the holding in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

B.  Gunshot wound of the left upper arm  

On VA examination in December 1999, the veteran reported that 
he was right handed.  On examination, there was a 1-
centimeter depressed scar located in the posterior upper arm.  
An axillary scar, mostly obscured by the hair of the axilla, 
was noted but was found to be non-depressed.  These scars 
were said to be in proximity to the proximal Triceps muscle 
origin, and it was thought that the Triceps muscle 
conceivably was pierced.  The scars were found to be non-
tender, and the depressed scar of the posterior upper arm was 
found to be adherent.  There was no apparent tendon damage.  
However, the orthopedic examiner noted that the left ulnar 
nerve had been affected and that this was displayed distally 
by paresthesia of the left ring and little fingers.  

The examiner noted that there had been damage to the left 
ulnar nerve and that muscle strength was poor in the left 
shoulder girdle.  In fact, the examiner said, there was 
chronic weakness of the left shoulder.  The examiner found 
the left deltoid muscle to have 2/5 strength and the triceps 
muscle to have 3/5 strength.  The examiner was of the opinion 
that the affected muscle group could not move through the 
normal range of motion of the affected extremity with 
sufficient comfort, endurance and strength to accomplish the 
activities of daily living.  It was further stated that the 
muscle group could move the joint independently through 
useful ranges of motion but with the limitation of pain or 
easy fatigability or weakness.  It was reported that pain had 
the major functional impact.  

The veteran had range of motion of his left shoulder from 
zero to 100 degrees of flexion.  The normal range of motion 
of the shoulder on forward elevation (flexion) is from zero 
degrees (arm at side) to 180 degrees (arm straight overhead); 
90 degrees of flexion is achieved when the arm is parallel 
with the floor.  38 C.F.R. § 4.71, Plate I (2000).  

The veteran exhibited abduction of the left shoulder from 
zero to 90 degrees.  Normal abduction of the shoulder is from 
zero degrees to 180 degrees.  Id.  

The veteran had external rotation of the left shoulder from 
zero to 75 degrees and internal rotation from zero to 65 
degrees.  Normal internal or external rotation of the 
shoulder is from zero degrees to 90 degrees.  Id.  

The radiologist interpreted X-rays of the left shoulder in 
December 1999 as showing no significant degenerative changes 
or other abnormalities.  The clinical examiner interpreted 
the X-rays as normal.  The diagnoses were left shoulder 
bursitis and left shoulder muscle weakness.  

The gunshot wound of the left upper arm has been rated under 
Diagnostic Code 5305.  Under that diagnostic code, a 20 
percent evaluation is warranted for moderately severe injury 
to Muscle Group V.  A 30 percent evaluation requires severe 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5305.  The muscles 
of Muscle Group V are the flexor muscles of the elbow:  
Biceps; brachialis; and brachioradialis.  These muscles 
function in elbow supination, to stabilize the shoulder 
joint, and in flexion of the elbow.  Id.  

It is apparent from the evidence however, that the deltoid 
and triceps muscles were also implicated in the gunshot wound 
of the left upper arm, either because they were in the direct 
track of the bullet or because they were affected 
collaterally by the damage the bullet caused.  The Board 
notes, for example, that the veteran has diminished range of 
left shoulder elevation (flexion) and abduction, movements 
powered by Muscle Group III, which includes the deltoid 
muscle.  See 38 C.F.R. § 4.73, Diagnostic Code 5303 
(function).  He has also lost about 15 degrees of external 
rotation and 25 degrees of internal rotation, movements 
powered by Muscle Group IV.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5304 (function).  

On the other hand, although the biceps and triceps muscles 
were implicated in the gunshot wound residuals, the veteran 
had no limitation of motion of his left forearm, movements 
powered by Muscle Group V (flexion of the elbow) and Muscle 
Group VI (extension of the elbow).  The principal symptom of 
muscle injury was the diminished muscle strength in the 
triceps muscle found on recent examination.  

The Board notes that in December 1999, the veteran 
pertinently complained of left shoulder pain and said that he 
could no longer move his shoulder as well as he once could 
and that he could not sleep on his left shoulder.  He 
reported that he took 250 milligrams of Naprosyn twice a day, 
which he said helped.  However, the veteran said that the 
pain was about 8 on a pain scale most of the time.  Moist 
heat would help for a little while.  The veteran said that he 
had very little range of motion during a flare-up and that 
dressing sometimes aggravated his shoulder pain.  He reported 
that he drove his motor vehicle with his right hand in order 
to favor his left shoulder.  The examiner stated that the 
range of motion of the left shoulder was additionally limited 
by pain, fatigue, weakness, and lack of endurance following 
repetitive use or during flare-ups.  

The examiner said that pain had the major functional impact 
in decreasing the active range of motion of the left shoulder 
but that the pain began at the end points in the veteran's 
range of motion.  The presence of pain was manifested by 
halting movements, facial grimaces, and by tenderness in the 
left acromioclavicular and glenohumeral joints.  There was, 
however, no history of episodes of dislocation or recurrent 
subluxation.  

The record shows that the gunshot wound resulted in a 
through-and-through wound of the left upper arm that resulted 
in muscle damage to at least two different muscle groups - 
III and VI.  In December 1999, the examiner found the left 
deltoid muscle (III) to have 2/5 strength and the triceps 
muscle (VI) to have 3/5 strength.  Moderate injury is 
therefore established for each muscle group involved under 
38 C.F.R. § 4.56(b).  As moderate injury is shown, both 
muscle group injuries are compensable under Diagnostic Codes 
5303 and 5306.  These muscles are located in the same 
anatomical region for rating purposes, 38 C.F.R. § 4.55(b), 
but they affect different joints.  

For compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle group.  38 C.F.R. § 4.55(e).  

In view of the examiner's findings with respect to the 
functional impairment of the left arm, the Board is of the 
opinion that the criteria for severe injury of Muscle Group 
III are essentially met when the rule in 38 C.F.R. § 4.55(e) 
is considered.  In effect, the veteran has at least moderate 
injury of Muscle Group VI and moderately severe injury of 
Muscle Group III.  Objective findings of moderately severe 
muscle injury include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The record shows that the veteran has nearly constant pain 
and that with flare-ups of pain-amounting to episodes of 
severe pain - the left arm is severely impaired.  The chronic 
muscle weakness of the left shoulder suggests that the 
overall impact of the injuries to the muscle groups of the 
left upper extremity have been severe.  Under the provisions 
of 38 C.F.R. § 4.55(e), these muscle injuries combine to 
reflect severe injury of the more seriously affected muscle 
group, here Muscle Group III.  A severe injury of Muscle 
Group III affecting the minor upper extremity warrants a 30 
percent evaluation under Diagnostic Code 5303.  

The Board notes that a 30 percent evaluation is also 
warranted under the rating schedule when motion of the minor 
arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2000).  That is the disability 
picture that is essentially shown here, when the disability 
factors considered in DeLuca v. Brown, 8 Vet. App. 202 
(1995), are included in the service-connected evaluation.  

Although the service-connected left upper arm gunshot wound 
may be evaluated under different diagnostic codes, the 
diagnostic code is applied that best reflects the overall 
disability picture shown for the specific anatomical part 
involved.  The evaluation of the same manifestations under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14 
(2000).  In this case, the limitation of motion of the left 
arm, which results in significant measure from muscle 
weakness and pain, is considered in gauging the overall 
severity of the muscle injury itself.  As should be clear 
from the foregoing discussion, the involved muscle groups are 
what power the arm motion.  The limitation of motion shown 
may not be used to separately evaluate the left upper arm 
wound because this would amount to compensating the same 
disability twice.  As indicated, the rule against pyramiding 
precludes the use of multiple diagnostic codes to 
artificially inflate the service-connected evaluation.  Id.  
Rather, the service-connected evaluation is assigned that 
most accurately reflects the degree of functional impairment 
shown by the evidence of record.  The Board is of the opinion 
that the 30 percent evaluation assigned essentially reflects 
the actual degree of functional impairment demonstrated in 
this case.  38 C.F.R. §§ 4.10, 4.40 (2000).  

With respect to the entrance and exit wound scars of the left 
upper arm, the Board observes that the scar of the posterior 
left upper arm is shown to be adherent to underlying tissue.  
It is therefore to be rated on the basis of the limitation of 
function of the part affected, 38 C.F.R. § 4.118, Diagnostic 
Code 7805, and is included in the 30 percent evaluation 
assigned herein.  The entrance wound scar is well healed and 
nontender.  Accordingly, a separate compensable evaluation 
for the scar under diagnostic codes 7803 or 7804 is not for 
application.  See Esteban v. Brown, 6 Vet. App. at 261-62.  

C.  Left ulnar neuritis secondary to a gunshot wound  

Peripheral nerve neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain (at 
times excruciating) is rated on the scale provided for the 
evaluation of injury of the nerve involved with a maximum 
rating equal to the evaluation for severe incomplete 
paralysis of that nerve.  The maximum rating that may be 
assigned for neuritis not characterized by these organic 
changes will be an evaluation equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.123 (2000).  

Under the rating schedule, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the ulnar nerve of 
the minor upper extremity.  A 20 percent evaluation requires 
moderate incomplete paralysis.  A 30 percent evaluation is 
warranted for severe incomplete paralysis.  38 C.F.R. § 
4.124a, Diagnostic Code 8616.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for complete paralysis of 
this nerve, whether the less than total paralysis is due to 
the varied level of the nerve lesion or to partial nerve 
regeneration.  38 C.F.R. § 4.124a.  When injury or disease of 
a peripheral nerve results in wholly sensory impairment, the 
evaluation will be for mild, or at most moderate incomplete 
paralysis of that nerve.  Id.  

Complete paralysis of the ulnar nerve is manifested by 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspaces and the thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, an inability to 
spread (or reverse) the fingers, an inability to adduct the 
thumb, and weakness of flexion of the wrist.  38 U.S.C.A. 
§ 4.124a, Diagnostic Code 8516.  

On VA neurologic examination in December 1999, however, no 
more than mild incomplete paralysis of the ulnar nerve was 
demonstrated.  Although the examiner noted that the left 
ulnar nerve was damage at the axillary level from the 
inservice gunshot wound of the left shoulder, he indicated 
that this resulted only in impaired sensory function in the 
left upper extremity, which was manifested by cold and 
numbness (paresthesia) in the left ring and little fingers.  
However, the examiner also found that motor function was 
intact in all fingers of the left hand and that there was no 
interference with daily activity.  There was no indication of 
impairment of the function of grasping, nor was it shown that 
the veteran had loss of reflexes, muscle atrophy, or constant 
pain along the distribution of the nerve such as to reflect a 
higher level of impairment or organic disturbance.  He had 
normal range of motion of all fingers of the left hand and 
had no pain in those fingers.  Moreover, he had flexion of 
the left elbow from zero to 145 degrees.  Normal flexion of 
the elbow is from zero degrees (arm at side) to 145 degrees; 
normal extension of the elbow is from 145 to zero degrees.  
38 C.F.R. § 4.71, Plate I.  Numbness was the only residual 
functional impairment identified, and the diagnosis was left 
ulnar nerve sensory loss due to nerve damage from his gunshot 
wound.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim of entitlement to an 
evaluation in excess of 10 percent for left ulnar neuritis 
secondary to a gunshot wound must be denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)).  


ORDER

An increased evaluation for residuals of a gunshot wound of 
the left upper chest is denied.  

A 30 percent evaluation for residuals of a gunshot wound of 
the left upper arm is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

An increased evaluation for left ulnar neuritis secondary to 
a gunshot wound is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

